COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:              01-13-00103-CR
Style:                     O.D. VanDuren
                           v The State of Texas
Date motion filed:         September 9, 2013
Type of motion:            Motion to Supplement Record
Party filing motion:       Appellant
Document to be filed:      Supplemental Reporter’s Record or Information Sheet

Ordered that motion is:
              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional motions to
                 extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:
         On September 9, 2013, appellant filed his “Motion Relating to Informalities in the Record”
         requesting inclusion of various items in supplements to the record. Appellant’s motion is
         granted in part and denied in part.

         The Court orders the court reporter to file, within 21 days of this order, either (1) a
         supplemental reporter’s record containing “[t]ranscripts of hearings on motions to withdraw
         filed by attorneys Ruth Burton and Mark Lipkin” or (2) an information sheet certifying that no
         such records exist. All other requests by appellant to supplement the record are denied.


Judge's signature:/s/ Justice Jane Bland
                  

Panel consists of ____________________________________________

Date: February 20, 2014




November 7, 2008 Revision